IN THE SUPREME COURT OF THE STATE OF NEVADA


                LAWRENCE E. SCHWIGER,                                     No. 84866
                Petitioner,
                vs.
                THE STATE OF NEVADA
                DEPARTMENT OF CORRECTIONS;                                       FILE
                AND THE STATE OF NEVADA BOARD
                                                                                 JUL 13 2022
                OF PAROLE COMMISSIONERS,
                                                                                ELIZABETH A. BROWN
                Respondents.                                                  CLERK OF SUPREME COURT
                                                                             BY
                                                                                   DEPUTY CLERK
                                       ORDER DENYING PETITION

                              This is an original pro se petition for a writ of mandamus
                seeking the application of credits to petitioner's parole eligibility date.
                              This court has original jurisdiction to issue writs of mandamus
                and the issuance of such extraordinary relief is within this court's sole

                discretion.   See Nev. Const. art. 6, § 4; NRS 34.160; NRS 34.170; D.R.
                Horton, Inc. v. Eighth Judicial Dist. Court, 123 Nev. 468, 474-75, 168 P.3d
                731, 736-37 (2007). Petitioner bears the burden to show that extraordinary
                relief is warranted and such relief is proper only when there is no plain,
                speedy, and adequate remedy at law.        See Pan v. Eighth Judicial Dist.
                Court, 120 Nev. 222, 224, 228, 88 P.3d 840, 841, 844 (2004).
                              Having considered the petition and supporting documentation,
                we are not convinced that our extraordinary and discretionary intervention
                is warranted. The application of credits to petitioner's parole eligibility date
                is a matter that should be raised in a petition for a writ of mandamus filed
                in the district court in the first instance so that factual and legal issues are
                fully developed, giving this court an adequate record to review. See Round
                Hill Gen. Improvement Dist. v. Newman, 97 Nev. 601, 604, 637 P.2d 534,
                536 (1981) (recognizing that "an appellate court is not an appropriate forum
SUPREME COURT
      OF
   NEVADA


  ivITA
                in which to resolve disputed questions of fact"); State v. Cty. of Douglas, 90
                Nev. 272, 276-77, 524 P,2d 1271, 1274 (1974) (noting that "this court prefers
                that such an application [for writ relief] be addressed to the discretion of
                the appropriate district court" in the first instance), abrogated on other
                grounds by Cortez Masto v. Gypsum Res., 129 Nev. 23, 33-34, 294 P.3d 404,
                410-11 (2013). Petitioner rnay appeal to this court frorn a final decision.
                Therefore, we decline to exercise our original jurisdiction in this matter. See
                NRAP 21.(b). Accordingly, we
                            ORDER the petition DENIED.




                                                                                     C.J.
                                                    Parraguirre


                                                                                     J.
                                                    Hardesty

                                                            Ai;,,sbc,0
                                                    Stiglich




                cc:   Lawrence E. Schwiger
                      Attorney General/Carson City




SUPREME COURT
         OF
      NEVADA


o)   ro47A